                            Case 1:19-cr-10132-IT Document 4 Filed 04/24/19 Page 1 of 1
                                                                                                                  •acALED
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                   for the

                                                          District of Massachusetts


                      United States of America
                                 V.

        Edwin Amaya Mejia Alvarado, a/k/a "Duende"                           Case No




                             Defendant


                                                       ARREST WARRANT

To:        Any authorized law enforcement officer


           YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay
(name ofperson to be arrested)        EdwIn Amaya Mejia Alvarado, a/k/a "Duende"                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               • Superseding Indictment         • Information       • Superseding Information             • Complaint
•     Probation Violation Petition           • Supervised Release Violation Petition      • Violation Notice          • Order of the Court

This offense is briefly described as follows:
    18 U.S.C. § 1962(d) - Racketeering Conspiracy




Date:           04/24/2019
                                                                                           Issuing officer's signature

City and state:          Boston, Massachusetts
                                                                                             Printed name and title




          This warrant was received on (date)                                    person was arrested on (date)
at (city and state)


Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
